


EXHIBIT 10.43


(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)


    
EXECUTION COPY


EMPLOYMENT SEPARATION AND RELEASE AGREEMENT


THIS EMPLOYMENT SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made and
entered into as of the 26th day of March, 2012, by and between Renato Cataldo,
an individual (“Executive”), and CPI Corp., a Delaware corporation
(alternatively and collectively with its affiliated corporations, “CPI”).
Executive and CPI are sometimes individually called “Party” or collectively
called “Parties”.
In consideration of the covenants set forth below and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1.     Employment Termination. Executive's last day of active employment by CPI
was February 8, 2012 (the “Termination Date”). Executive acknowledges and
understands that certain of the benefits paid pursuant to this Agreement are
being paid by CPI as consideration for Executive's agreement to, and compliance
with, this Agreement. Executive further acknowledges and understands that
certain of the obligations of CPI under this Agreement are provided for in
exchange for the obligations of Executive described below.
2.    Severance Benefits. CPI hereby agrees to pay to Executive the severance
benefits as described in Exhibit A, attached hereto and incorporated by this
reference (hereinafter the “Severance Benefits”). The Severance Pay obligation
arises out of CPI's obligations under the Offer of Employment entered into by
the Parties on July 21, 2005 and is not to be construed as consideration under
this Agreement.














--------------------------------------------------------------------------------




3.    Release of CPI. With the exception of Executive's Severance Benefits
referred to in paragraph 2 above, Executive's Indemnification Rights (as defined
in CPI's by-laws), and Executive's rights to take reasonable and good faith
adverse positions to CPI in third party proceedings where the interests of CPI
and Executive may diverge or be in conflict (“Executive Carve Out Rights”),
Executive, on his own behalf and on behalf of his heirs and legal
representatives, does hereby release CPI, its affiliated corporations, and their
respective directors, officers, executives and agents of and from any and all
claims and causes of action for money or other damages or relief of any kind
whatsoever from CPI, arising directly or indirectly out of, or in any way
related to Executive's employment by CPI or the termination of that employment.
Excepting Executive's Carve Out Rights, this release includes, but is not
limited to, claims and rights based on (i) written or implied contracts, (ii)
legal restrictions on CPI's right to terminate Executive's employment, if any,
or (iii) any federal, state or local law or regulation prohibiting employment
discrimination, including without limitation, any and all claims arising under
or in connection with the Age Discrimination in Employment Act of 1967 ("ADEA"),
the Older Workers Benefit Protection Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Occupational Safety and Health
Act, the Executive Retirement Income Security Act, the Worker Adjustment and
Retraining Notification Act, the Immigration Reform and Control Act, the
National Labor Relations Act, 42 U.S.C. Sections 1981, 1983 and 1985, the
Missouri Human Rights Act, (all such statutes as amended) and any regulations
under such authorities, and any other federal, state or local law or regulation
applicable to Executive's employment by CPI or the termination of that
employment, any public policy, tort, or common law claim.








- 2 -




--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to waive Executive's right to file a
charge or complaint with the Equal Employment Opportunity Commission (“EEOC”) or
any other administrative agency, including a challenge to the validity of this
Agreement or to participate in an investigation or proceeding conducted by the
EEOC or any administrative agency, or the right to sue for breach of this
Agreement. Executive does, however, waive his right to any damages or other
relief if the EEOC or any administrative agency pursues his claims of
discrimination against CPI. Furthermore, nothing contained in this Agreement is
intended to limit Executive from pursuing any rights or claims arising initially
or for the first time after the date Executive signs this Agreement.
Executive hereby acknowledges that he has read this release and has been advised
to consult an attorney with respect to the terms hereof, and that he fully
understands and voluntarily accepts such terms. The purpose of this release is
to make a full, final and complete settlement of all claims between the parties,
known or unknown, arising directly or indirectly out of, or in any way related
to Executive's employment by CPI, or the termination of that employment.
Executive acknowledges and agrees that the benefits described in paragraph 2
above are in total satisfaction and discharge of any and all claims of Executive
for or with respect to accrued compensation, bonuses, vacation pay, and other
employment benefits of any kind whatsoever, and Executive hereby releases and
forfeits any and all rights except as otherwise provided in this Agreement.
Nothing contained in this Agreement shall be deemed to waive any of Executive's
rights with respect to any claim that Executive may have related to his 401k in
accordance with ERISA and regulations promulgated thereunder, and in accordance
with the terms of the CPI 401K Plan or his Carve Out Rights.
4.    ADEA Waiver. In addition to the provisions contained herein, and by
execution of this Agreement, Executive expressly waives any and all rights to
claims arising under the Age Discrimination in Employment Act of 1967, as
amended, ("ADEA") and:


- 3 -




--------------------------------------------------------------------------------






a)Executive acknowledges that his waiver of rights or claims arising under the
ADEA
is in writing, written in a manner calculated to be understood, and is
understood by him;
b)Executive expressly understands that this waiver refers to rights or claims
arising under the ADEA;
c)Executive expressly understands that by execution of this Agreement, he does
not waive any ADEA rights or claims that may arise after the date this Agreement
is executed;
d)Executive acknowledges that the waiver of his rights on claims arising under
the ADEA is in exchange for CPI's obligations to Executive as set out in
paragraphs 5 and 10 hereof;
e)Executive acknowledges that CPI expressly advised him by this Agreement to
consult with an attorney of his choosing prior to executing this Agreement.
Executive has been advised by CPI that Executive is given a period of twenty-one
(21) calendar days following his receipt of this Agreement within which to
consider this Agreement. Executive may elect to accept or reject this offer
within the time period. If Executive does nothing within the twenty-one (21) day
period, CPI shall consider the offer withdrawn. Executive certifies that if he
signs this Agreement prior to the expiration of the twenty-one (21) days
following his receipt of the Agreement, he does so knowingly and willingly.
Furthermore, Executive acknowledges and understands that for a period of seven
(7) calendar days after he signs and delivers this Agreement to CPI, he may
change his mind and revoke the Agreement. If Executive desires to revoke the
Agreement, Executive must deliver notice of such revocation in writing to Jane
E. Nelson, CPI Corp., Legal Department, 1706 Washington Avenue, St. Louis,
Missouri 63103, on or before the close of business on the seventh day following
Executive's execution and delivery of the Agreement. Consequently, this
Agreement will not be in effect until seven (7) days have passed following
Executive's signing and delivery of the Agreement. If the revocation is mailed,
it shall be deemed effective at the time it is mailed. If hand-delivered, a
notice of revocation shall be deemed effective on the date delivered. If
Executive gives notice of revocation during the revocation period, this
Agreement shall become null and


- 4 -




--------------------------------------------------------------------------------






void and all rights and claims of both CPI and Executive, which would have
existed but for the execution of this Agreement, shall be restored.
5.    CPI's Release of the Executive. With the exception of Executive's
Indemnification Rights and CPI's rights to take reasonable and good faith
adverse positions to Executive in third party proceedings where the interests of
CPI and Executive may diverge or be in conflict (“CPI Carve Out Rights”), CPI
and its predecessors, parents, subsidiaries, affiliates, divisions, any related
entity, successors and assigns, and all of their current and former agents,
officers, directors, shareholders, employees, members, trustees, fiduciaries,
representatives, attorneys and all persons acting by, through, under or in
concert with any of them hereby irrevocably and unconditionally release, acquit,
and forever discharge Executive, and Executive's heirs, administrators,
representatives, executors, successors, and assigns (“Executive's Released
Parties”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, damages, causes of action, suits, demands,
losses, debts, and expenses, whether now known or unknown, suspected or
unsuspected, which CPI now has, owns or holds or has at any time heretofore had,
owned or held against any of Executive's Released Parties, arising out of or in
any way connected with the Executive's employment relationship with CPI and its
predecessor and affiliated companies, divisions or subsidiaries, or the
termination thereof.
With respect to the claims CPI is waiving herein, CPI acknowledges that CPI is
waiving its right to receive money or any other relief in any action instituted
by CPI or on CPI's behalf by any other person, entity or government agency.
CPI expressly represents and warrants that it is the sole owner of the actual
and alleged claims, demands, rights, causes of action and other matters that are
released herein; that the same have not been transferred or assigned or caused
to be transferred or assigned to any other person, firm, corporation or other
legal entity; and that CPI has the full right and power to grant, execute and
deliver this Release, and the undertakings and agreements contained herein.
- 5 -




--------------------------------------------------------------------------------




6.     Withholding Taxes. CPI shall have the right to withhold from all payments
due Executive hereunder to the extent required by law or regulation, all
federal, state and local income and other taxes applicable to such payments.
7.    Nondisclosure. Executive acknowledges that during his employment with CPI,
Executive learned information that is confidential and proprietary to CPI,
including information concerning CPI's business and its customers, which is not
generally known to the public. Executive agrees that he will not use any such
information for personal benefit or disclose such information to any other
company or individual, either directly or indirectly, without the prior written
consent of CPI. The obligations of this paragraph 7 shall not apply, however, to
information that becomes generally known to and available for use by the public
through no act or omission of Executive.
8. Return of Property. Executive warrants that he has returned or will return to
CPI all property of CPI in Executive's possession or under his control,
including but not limited to computers, access cards, keys, credit cards,
equipment and lists of any kind, including lists of prices, customers,
personnel, addresses, vendors, or suppliers. Except as otherwise required by
law, to the extent that Executive has CPI information stored on equipment and/or
electronic devices that are owned by Executive, Executive represents that all
such information will be provided to CPI and permanently deleted from
Executive's equipment and/or electronic devices.
9.    Confidentiality/Non-Disparagement. Except as otherwise required by law or
legal process, Executive acknowledges and agrees that he will keep the
negotiations leading to this Agreement, as well as the terms, amount, and fact
of this Agreement strictly and completely confidential, and that he will not
communicate or otherwise disclose to any executive or employee of CPI (past,
present, or future), or to any member of the general public, the terms, amounts,
or fact of this Agreement; provided, however, that Executive may make such
disclosures to his attorney, financial and/or tax advisor, his spouse or
immediate family members as long as they agree to keep the information
confidential.
- 6 -




--------------------------------------------------------------------------------






Executive further agrees that except as related to Executive's Carve Out Rights,
he will not take any action detrimental to CPI, nor make, or assist others in
making, any negative, disparaging, detrimental, or derogatory statements and/or
communications by any method, including orally, in writing, telephonically, or
electronically (including without limitation, blogging, tweeting, and
participating in chat rooms), against CPI, its directors, officers, vice
presidents, or executives, except as may otherwise be required by applicable law
or compelled by process of law. Executive understands any breach of this
provision is a material breach of this Agreement and in the event of any such
breach, CPI will be relieved of its obligations under paragraphs 5 and 10
hereof.
10.    CPI's Non-Disparagement. Except as related to CPI's Carve Out Rights, CPI
shall direct its executive officers and directors to not take any action
detrimental to Executive, nor make, or assist others in making, any negative,
disparaging, detrimental, or derogatory statements and/or communications by any
method, including orally, in writing, telephonically, or electronically
(including without limitation, blogging, tweeting, and participating in chat
rooms), except as may otherwise be required by applicable law or compelled by
process of law. CPI understands any breach of this provision is a material
breach of this Agreement and in the event of any such breach, Executive will be
relieved of his obligations under paragraphs 3 and 9 hereof.
11.    Confidentiality, Non-Compete and Non-Solicitation. Subject to the above,
Executive hereby acknowledges, affirms and agrees to comply with his obligations
as set forth in that certain Confidentiality, Noncompetition and Nonsolicitation
Agreement between Executive and the Company dated as of July 21, 2005.






- 7 -




--------------------------------------------------------------------------------




12.    Default. In the event that either Party breaches any of the provisions of
this Agreement, then the other party shall be relieved and discharged from the
respective release provisions (paragraph 3 as to Executive and paragraph 5 as to
CPI) and the non disparagement provisions ( paragraph 9 as to Executive and
paragraph 10 as to CPI). The provisions of this paragraph shall be in addition
to, and not in lieu of, any other rights and remedies the parties may have at
law or in equity.
13.    Attorney's Fees. In the event that litigation is required to enforce any
provision of this Agreement, the prevailing party shall be entitled to recover
reasonable attorney fees.
14.     Modification and Waiver/Entire Agreement. No modification, amendment, or
waiver of any of the provisions of this Agreement shall be effective unless made
in writing specifically referring to this Agreement, and signed by all parties.
The failure to enforce any one or more of the provisions of this Agreement shall
in no way be construed to be a waiver of such provisions. Executive acknowledges
that he has not relied on any written or verbal representation not set forth in
this Agreement.
15.    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.
16. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri. Any action brought for the
interpretation, application and/or enforcement of this Agreement shall be
brought exclusively in the United States District Court for the Eastern District
of Missouri and/or the Circuit Court of St. Louis County, Missouri.
17. Counterpart. This Agreement may be signed in single or separate counterparts
each of which shall constitute an original.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




- 8 -




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Renato Cataldo
CPI Corp.

                    
By:                    


Its:                     
 






















































































- 9 -


